NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted December 21, 2017* 
                                 Decided January 5, 2018 
                                               
                                          Before 
 
                                DIANE P. WOOD, Chief Judge 
                                            
                               JOEL M. FLAUM, Circuit Judge 
                                            
                               DIANE S. SYKES, Circuit Judge 
 
No. 17‐1404 
 
WILLIAM L. HINTON,                               Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern Division 
                                                 of Illinois, Eastern Division. 
      v.                                          
                                                 No. 16 C 5231 
EDWARD GOEWEY, et al.,                            
      Defendants‐Appellees.                      John Robert Blakey, 
                                                 Judge. 
 
                                        O R D E R 

      William Hinton, an Illinois inmate, appeals the dismissal of his civil‐rights suit 
under 42 U.S.C. § 1983 on claim preclusion grounds. We affirm. 
       
      In the first of his two suits, Hinton filed a form complaint alleging that on 
May 17, 2014, several police officers unlawfully searched and arrested him. 
                                                 
* We agreed to decide the case without oral argument because the briefs and record 

adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1404                                                                               Page 2 
 
Judge Der‐Yeghiayan reviewed the complaint and noticed that Hinton had not listed 
any previously filed cases in state or federal court, despite a printed warning—in all 
capital letters—on the form about a plaintiff’s obligation to disclose his litigation 
history. The warning set forth the possible consequences of noncompliance: 
         
        IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST 
        DESCRIBE THE ADDITIONAL LAWSUITS ON ANOTHER PIECE OF 
        PAPER, USING THIS SAME FORMAT. REGARDLESS OF HOW MANY 
        CASES YOU HAVE PREVIOUSLY FILED, YOU WILL NOT BE EXCUSED 
        FROM FILLING OUT THIS SECTION COMPLETELY, AND FAILURE 
        TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. 
                 
The court discovered from its docketing system that Hinton had in fact filed four 
federal lawsuits from 2011 to 2012. Concluding that Hinton “concealed facts relating to 
prior litigation,” the court dismissed the action. 
 
        Nearly a year later, Hinton filed his second form complaint, this time alleging 
that on May 17, 2014, the officers, along with several prosecuting attorneys and the 
judge who presided over a criminal matter in state court, had violated his rights in 
connection with an unlawful search and seizure. The allegations mirrored those he 
presented in the prior suit, but this time he included information about five lawsuits he 
had filed between 2011 and 2015. Judge Blakey initially allowed Hinton to proceed on 
his claims against the police officers, but later granted the officers’ motion to dismiss the 
complaint on grounds that it was barred by claim preclusion. The judge explained that 
Hinton’s two complaints were “nearly identical” in that they named the same officers 
and raised claims that arose out of the same underlying encounter. The judge went on 
to consider the remaining element in a claim‐preclusion inquiry—whether the dismissal 
of the first case was a final judgment on the merits—and concluded that it was: 
Judge Der‐Yeghiayan stated that he had dismissed the action because Hinton concealed 
facts relating to prior litigation and that the case was “terminated.” 
         
          Hinton’s briefs are barebones and difficult to parse, see FED. R. APP. P. 28(a)(8); 
Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001), but we understand him 
generally to challenge the district court’s claim‐preclusion analysis. We agree with 
Judge Blakey, however, that claim preclusion applies here. The doctrine of claim 
preclusion bars a party from relitigating a claim that was decided or could have been 
decided in an earlier suit. Barr v. Bd. of Trs. of W. Ill. Univ., 796 F.3d 837, 840 (7th Cir. 
2015). And all requirements for claim preclusion have been met: the parties in this suit 
No. 17‐1404                                                                            Page 3 
 
are the same as in the prior case; the allegations involve the same operative facts; 
and there was a final judgment in the prior suit. Id. Although in the prior suit 
Judge Der‐Yeghiayan did not reach the substance of Hinton’s claims, the language of 
his ruling (“Civil case terminated. All pending motions . . . are stricken as moot.”) made 
clear that he intended the dismissal to be final, with prejudice, thereby terminating any 
claims that Hinton may have had against these defendants arising out of this set of 
operative facts. See Hernandez v. Dart, 814 F.3d 836, 841 (7th Cir. 2016). The order 
therefore operates as an adjudication upon the merits for claim‐preclusion purposes 
and bars Hinton from returning to the same court with the same underlying claim. 
Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505–06 (2001) (“‘[W]ith prejudice’ 
is an acceptable form of shorthand for ‘an adjudication upon the merits.’”) (citation and 
quotation marks omitted); see Claiborne v. Wisdom, 414 F.3d 715, 719 (7th Cir. 2005); Fed. 
Election Comm’n v. Al Salvi for Senate Comm., 205 F.3d 1015, 1019–20 (7th Cir. 2000).   
         
                                                                                 AFFIRMED.